GAPOTOSTO, J.
This is an appeal from a decision of the Probate Court of the Town of Johnston granting a widow’s allowance of $500' to the petitioner, the mentally deficient second wife of Abraham A. Waterman, deceased.
The will of Mr. Waterman, after making various bequests, leaves the rest and residue to the executrix, Mrs. Hero. No provision whatsoever is made for the unfortunate wife, who because of mental illness was under guardianship and away from home at the time of Mr. Waterman’s death.
The estate is represented principally by bank deposits of over $16,000. The jury allowed the widow $780. This award is reasonable.
The executrix claims that under the peculiar circumstances in this case the widow does not fall within the protection of the statute. This raised a question of law at the trial. The claim was overruled and the executrix’s rights fully protected by numerous exceptions. The Court cannot now review its own rulings of law. If it could, it would reach the same conclusion as at the trial.
Motion for new trial denied.